Title: General Orders, 27 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Thursday April 27th 1780
            Parole Woodbridge  Countersigns Tunis, Ulm.
          
          [Officers] Of the Day Tomorrow[:] Colonel Livingston[,] Lieutenant Colonel Hay[,] Brigade Major Clinton’s Brigade
          A Detachment to be paraded Tomorrow morning 9 o’Clock on the Grand parade with two days’ Provisions and 40 rounds ⅌ man to be commanded by Major Trescott. A Surgeon or mate from the 1st pennsylvania Brigade to join the Detachment.
          On Monday next the 1st of May the Arms Accoutrements and Ammunition of the Pennsylvania Division will be inspected by the Inspector General.
          
          On Tuesday the 2d of May Hand’s and Maxwell’s and on Wednesday the 3d of May Clinton’s and Stark’s.
          The Divisions on the Day of Inspection are to furnish no Guards except their proportion of the Detachment at Peramus which is to be Inspected tomorrow on the Grand parade and every man to be present without exception.
          All supernumerary Arms &ca to be produced; for this the Colonels will be answerable.
          The Conductors will be present at the Inspection to receive the Arms &ca found not fit for service which are to be delivered in to the Field Commissary except such as can be immediately repaired.
          Each Regiment to make out a Return of Arms &ca Wanting; the Returns to be made out before the Inspector General leaves the parade; signed by the commanding officer of the regiment and countersigned by the Major of Brigade.
          These Returns to be delivered to the Sub Inspector the day after the Inspection of the Divisions respectively who are to make out like Returns of the Divisions sign and deliver them the day after to the Inspector General.
          Where there is no Conductor the Major of Brigade will appoint a Quarter master to do that duty.
          The Eldest Major of Brigade in Clinton’s and Stark’s brigades will do the duty of Sub-inspector for the Division composed of those Brigades.
          Congress having been pleased to appoint George Augustine Washington an Ensign in the second Regiment of Virginia he is to do Duty in the Commander in Chiefs Guards untill further Orders.
        